DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated June 21, 2022 in which claims 1, 4, 5, and 11 have been amended and claims 2 and 3 have been canceled. Therefore, claims 1 and 4-13 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “further comprising storing the received identification data related to the terminal as reference identification data associated with the virtual card selected for performing the interaction” and Claim 7 recites “wherein the step of storing the received identification data related to the terminal as reference identification data associated with the virtual card selected for performing the interaction is performed only if the interaction is correctly performed at the step of performing the interaction.”  The claim language of claims 6 and 7 is in conflict rendering the claims indefinite.  The conflict is created because in Claim 6, the “storing” step is already completed, however, in Claim 7, which is dependent upon Claim 6, the “storing” step is completed “only if the interaction is correctly performed at the step of performing the interaction.”  Examiner does not understand how Claim 7 can be accomplished when the “storing” step has already been completed at Claim 6.  Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
receiving, from a terminal connected to the electronic device, identification data related to the terminal;
selecting each virtual card suitable for an interaction between the electronic device and the terminal, among the plurality of virtual cards stored in the digital wallet, as a function of at least the identification data related to the terminal; and 
performing the interaction between the electronic device and the terminal using one of the selected virtual cards, 
wherein at least one virtual card stored in the digital wallet is associated with reference identification data, and wherein the selecting step comprises comparing the received identification data with the reference identification data, a virtual card being selected as suitable for the interaction if the reference identification data it is associated with matches the received identification data related to the terminal.

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers collecting and analyzing data, which encompasses managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).  The limitations fall within the category of a method of organizing human activity because the limitations are directed to managing personal behavior or relationships or interactions between people.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “electronic device” and “terminal”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “electronic device” and “terminal” language; “receiving”, “selecting”, and “performing” in the context of this claim encompass collecting and displaying data for the completion of an interaction between users or people.  
Claim 1:  but for the generically recited computer language, receiving, from a terminal connected to the electronic device, identification data related to the terminal, in the context of the claimed invention encompasses one or more people manually receiving identification data.
but for the generically recited computer language, selecting each virtual card suitable for an interaction between the electronic device and the terminal, among the plurality of virtual cards stored in the digital wallet, as a function of at least the identification data related to the terminal, in the context of the claimed invention encompasses one or more people manually selecting each card suitable for an interaction among the plurality of cards stored in the wallet, as a function of at least the identification data.
but for the generically recited computer language, performing the interaction between the electronic device and the terminal using one of the selected virtual cards, in the context of the claimed invention encompasses one or more people manually performing the interaction using one of the selected cards.
but for the generically recited computer language, wherein at least one virtual card stored in the digital wallet is associated with reference identification data, and wherein the selecting step comprises comparing the received identification data with the reference identification data, a virtual card being selected as suitable for the interaction if the reference identification data it is associated with matches the received identification data related to the terminal, in the context of the claimed invention encompasses one or more people manually comparing the received identification data with the reference identification data, a card being selected as suitable for the interaction if the reference identification data it is associated with matches the received identification data.
Claim 6:  but for the generically recited computer language, further comprising storing the received identification data related to the terminal as reference identification data associated with the virtual card selected for performing the interaction, in the context of the claimed invention encompasses one or more person manually storing the received identification data as reference identification data associated with the card selected for performing the interaction.
Claim 7:  but for the generically recited computer language further comprising performing the interaction between the electronic device and the terminal using one of the selected virtual cards, and wherein the step of storing the received identification data related to the terminal as reference identification data associated with the virtual card selected for performing the interaction is performed only if the interaction is correctly performed at the step of performing the interaction, in the context of the claimed invention encompasses one or more people manually performing the interaction using one of the selected cards, and wherein the step of storing the received identification data as reference identification data associated with the card selected for performing the interaction is performed only if the interaction is correctly performed at the step of performing the interaction.

Claim 11 is substantially similar to claims 1, thus, it is rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile end device”, to perform the “transmitting”, “depositing”, and “authorizing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “mobile end device”, to perform the “transmitting”, “depositing”, and “authorizing” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 4, 5, 8, 9, 10, 12, and 13 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1 and 4-13 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, and 10-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kadam, U.S. Patent Application Publication Number 2018/0150829.
As per claim 1, Kadam explicitly teaches: 
receiving, from a terminal connected to the electronic device, identification data related to the terminal; (Kadam US2018/0150829 at paras. 10-12)
selecting each virtual card suitable for an interaction between the electronic device and the terminal, among the plurality of virtual cards stored in the digital wallet, as a function of at least the identification data related to the terminal; and (Kadam US2018/0150829 at paras. 10-12 and 33-55) (In a first aspect, there is provided a smart card for use in performing an electronic transaction between a user and a merchant, the smart card including: (a) a data store for storing at least one of: (i) card information associated with a plurality of virtual payment cards; and, (ii) transaction rules indicative of user-defined card usage parameters associated with each of the plurality of virtual payment cards; (b) an electronic processing device that: (i) receives transaction information indicative of one or more parameters of the transaction between the user and merchant; (ii) compares the transaction rules for each of the plurality of virtual payment cards with the transaction information; (iii) selects one of the plurality of virtual payment cards for use in performing the transaction in accordance with results of the comparison; and, (iv) provides card information associated with the selected virtual payment card to the merchant to thereby enable the transaction to be performed.)
performing the interaction between the electronic device and the terminal using one of the selected virtual cards, (Kadam US2018/0150829 at paras. 10-12) ( (iii) selects one of the plurality of virtual payment cards for use in performing the transaction in accordance with results of the comparison; and, (iv) provides card information associated with the selected virtual payment card to the merchant to thereby enable the transaction to be performed.)
wherein at least one virtual card stored in the digital wallet is associated with reference identification data, and wherein the selecting step comprises comparing the received identification data with the reference identification data, a virtual card being selected as suitable for the interaction if the reference identification data it is associated with matches the received identification data related to the terminal.  (Kadam US2018/0150829 at paras. 10-12) (In a first aspect, there is provided a smart card for use in performing an electronic transaction between a user and a merchant, the smart card including: (a) a data store for storing at least one of: (i) card information associated with a plurality of virtual payment cards; and, (ii) transaction rules indicative of user-defined card usage parameters associated with each of the plurality of virtual payment cards; (b) an electronic processing device that: (i) receives transaction information indicative of one or more parameters of the transaction between the user and merchant; (ii) compares the transaction rules for each of the plurality of virtual payment cards with the transaction information; (iii) selects one of the plurality of virtual payment cards for use in performing the transaction in accordance with results of the comparison; and, (iv) provides card information associated with the selected virtual payment card to the merchant to thereby enable the transaction to be performed.)
As per claim 4, Kadam explicitly teaches:  wherein, if at least two virtual cards are selected as suitable for the interaction, the selecting step further comprises requesting a selection by a user, among the virtual cards selected as suitable, of a virtual card for performing the interaction.  (Kadam at paras. 73-75) ( Alternatively, in response to determining that manual mode is set, the card processor retrieves card information associated with a user selected virtual payment card from the data store, and provides the card information to the merchant to thereby enable the transaction to be performed.)
As per claim 5, Kadam explicitly teaches:  wherein, if no virtual card stored in the digital wallet is associated with reference identification data matching the identification data related to the terminal, the selecting step further comprises requesting a selection by a user, among the plurality of virtual cards stored in the digital wallet, of a virtual card for performing the interaction.  (Kadam at paras. 69-71) ( In one example, after the one-time KYC approval process to register the digital wallet, the user is able to apply for a new payment card from an issuer, the issuer being responsive, without further identity verification to issue a new payment card, and embed said payment card in the user's digital wallet as a virtual payment card. Alternatively, the user can upload card information associated with one or more existing payment cards into the digital wallet to create one or more virtual payment cards. After the virtual payment cards have been created in the digital wallet, the user may define the card usage parameters for each of the plurality of virtual payment cards.)
As per claim 6, Kadam explicitly teaches:  further comprising storing the received identification data related to the terminal as reference identification data associated with the virtual card selected for performing the interaction.  (Kadam at paras. 65-67) (The card information associated with each of the plurality of virtual payment cards and transaction rules associated with said payment cards are typically associated with a digital or mobile wallet of the user. In this regard, a user typically applies to register a digital wallet where existing payment cards can be uploaded and/or issuers can issue new payment cards electronically. After creating virtual payment cards in the digital wallet, the user can create the transaction rules by defining card usage parameters associated with each of the plurality of virtual payment cards. The card information and transaction rules are then transferred from the digital wallet to the smart card processing system. In one example, the card information and transaction rules are stored in a data store embedded onto the smart card and in another example the card information and transaction rules are stored on the central server.)
As per claim 7, Kadam explicitly teaches:  further comprising performing the interaction between the electronic device and the terminal using one of the selected virtual cards, and wherein the step of storing the received identification data related to the terminal as reference identification data associated with the virtual card selected for performing the interaction is performed only if the interaction is correctly performed at the step of performing the interaction.  (Kadam at paras. 117-119) (Now referring to FIG. 11, a flowchart of an example of a process of linking virtual payment cards to a smart card shall be described. In this example, at step 1100, the user acquires a physical smart card, which in this example, is not intended to store virtual payment card information or transaction rules. At step 1105, a smart card identifier is provided to the digital wallet application which may be responsive to link the smart card to the plurality of virtual payment cards stored in the digital wallet. Typically, the user will request that a link is made between the virtual card information in digital wallet and the smart card at step 1110. The user will then typically provide authentication information at step 1115 such as a PIN, password, fingerprint or the like to the digital wallet application. If authentication is successful at step 1120, a link is created between the smart card and plurality of virtual payment cards. The link information is then stored on the central server 260 at step 1130 for example in database 261. The database 261 may simply associate the smart card identifier with the virtual card information and transaction rules associated with each virtual card. In this way, the smart card 210 is now linked to the plurality of virtual payment cards.)
As per claim 8, Kadam explicitly teaches:  wherein the identification data related to the terminal comprises a service category identifier, identifying a category of service provided by the terminal, and/or an application identifier, identifying an application to be used for performing the interaction.  (Kadam at paras. 36-50)
As per claim 10, Kadam explicitly teaches:  wherein the electronic device comprises a contactless communication unit and the terminal is a contactless reader, the electronic device and the terminal being connected through a proximity wireless connection.  (Kadam at paras. 33-35) ( In this example, at step 100, the one or more electronic processing devices determine transaction information in response to the user initiating a transaction with a merchant using the smart card, the transaction information indicative of one or more parameters of the transaction between the user and merchant. The transaction may be initiated at a merchant location for example when a user presents their smart card to a POS terminal. Alternatively, the transaction may be an e-commerce transaction performed online at a merchant store or through a merchant application executing on a user device. In an e-commerce environment, the user would provide a smart card identifier such as a card number, expiry date etc. at a checkout in the same manner that a traditional online transaction is performed using a payment card. At point of sale, the user would initiate the transaction by inserting, swiping or tapping their smart card against the merchant POS terminal.)
As per claim 12, Kadam explicitly teaches:  A computer, comprising a processor and memory, the memory storing code instructions executed by the processor to implement the method of claim 1 for operating an electronic device.  (Kadam at paras. 102-104) ( In many implementations, the non-volatile memory 403 is realized by flash memory (e.g., NAND or ONENAND memory), but it is certainly contemplated that other memory types may be utilized as well. Although it may be possible to execute the code from the non-volatile memory 603, the executable code in the non-volatile memory 603 is typically loaded into RAM 604 and executed by one or more of the N processing components 601.)
As per claim 13, Kadam explicitly teaches:  A non-transitory computer-readable medium, comprising a computer program stored thereon and comprising code instructions for implementing the method of claim 1 for operating an electronic device.  (Kadam at paras. 102-104) ( In many implementations, the non-volatile memory 403 is realized by flash memory (e.g., NAND or ONENAND memory), but it is certainly contemplated that other memory types may be utilized as well. Although it may be possible to execute the code from the non-volatile memory 603, the executable code in the non-volatile memory 603 is typically loaded into RAM 604 and executed by one or more of the N processing components 601.)
Claim 11 is substantially similar to claims 1, thus, it is rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Kadam, U.S. Patent Application Publication Number 2018/0150829; as applied to claims 1, 4-8, and 10-13 above, in view of Rephlo, U.S. Patent Application Publication Number 2014/0207680.
As per claim 9, Kadam does not explicitly teach, however, Rephlo does explicitly teach:  wherein the service category identifier and/or application identifier is defined in accordance with standard ISO/IEC 7816-4.  (Rephlo US2014/0207680 at paras. 73-75) (Smartcard reader 608 may be any electronic data input device that reads data from a smart card. Smartcard reader 608 may be capable of supplying an integrated circuit on the smart card with electricity and communicating with the smart card via protocols, thereby enabling read and write functions. In various embodiments, smartcard reader 608 may enable reading from contact or contactless smart cards. Smartcard reader 608 also may communicate using standard protocols including ISO/IEC 7816, ISO/IEC 14443 and/or the like or proprietary protocols.) Examiner notes that the applicable ISO/IEC 7816-4 standard is one that existed before the effective filing date of the claimed invention.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kadam and Rephlo to provide wherein the service category identifier and/or application identifier is defined in accordance with standard ISO/IEC 7816-4 (applicable as of the effective filing date of the claimed invention) because it allows for additional security benefits.  (Rephlo at Abstract and paras. 10-18 and 108-110).


Response to Arguments
Applicant’s arguments filed on June 21, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1 and 4-13, Examiner notes the following:
Applicant argues that the abstract idea is integrated into a practical application.  Specifically, Applicant argues that “the claimed method is clearly integrated into a practical application. The method allows to simplify interactions between an electronic device and a terminal.”
	Examiner disagrees, however, and notes that the additional elements of the computer system - a “electronic device” and “terminal” - to perform the “receiving”, “selecting”, and “performing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers collecting and analyzing data, which encompasses managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).  The claims invoke the “electronic device” and “terminal” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))

With respect to Applicant’s arguments as to the §§ 102 and 103 rejections for now pending claims 1 and 4-13, Examiner notes the following:  
Applicant argues that the Kadam reference does not disclose “’selecting each virtual card suitable for an interaction between the electronic device and the terminal, among the plurality of virtual cards stored in the digital wallet, as a function of at least the identification data related to the terminal’ . . . ‘the selecting step compris[ing] comparing the received identification data with the reference identification data, a virtual card being selected as suitable for the interaction if the reference identification data it is associated with matches the received identification data related to the terminal’”.
Examiner disagrees and notes that Kadam discloses that the system selects multiple cards based upon transaction rules.  The reference explains this selection process in that the plurality of virtual cards may be initially narrowed to “at least one card.  Kadam explains that “it is to be understood that transaction rules may be defined in respect of one or more of the example parameters and further logic may be implemented to give precedence to one rule over another, for example when rules are in conflict with one another”, i.e., where more than one card is suitable to complete the transaction.  Subsequently, it is possible to determine at least one card that may be utilized to “perform the interaction between the electronic device and the terminal using one of the selected virtual cards”.  Kadam further explains that, e.g., once narrowed to potentially Debit Card A and Debit Card B, “further logic would be required to determine whether Debit Card A or Debit Card B should be used.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693